Citation Nr: 1437377	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-17 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1974 to September 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the proceeding is of record.   

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's hearing impairment has been no worse than Level V in the left ear.

2.  The Veteran's tinnitus originated during his active service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.3.04 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO's March 2011 letter provided the Veteran with all required notice prior to the initial adjudication of the claims.  In addition, as explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's tinnitus claim.  Therefore, no further development is required with respect to that claim.
 
With respect to the left ear hearing loss claim, the duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  Additionally, VA provided the Veteran with VA examinations in April 2011, February 2012, and July 2012 to determine the severity of his left ear hearing loss.  The report of the February 2012 examination is not adequate for rating purposes; as a result, the Board has not considered its finding in reaching a determination of the claim.  The reports of the April 2011 and July 2012 examinations are adequate for rating purposes.  The Veteran has not contended and the evidence does not otherwise show that his left ear hearing loss has increased in severity since the July 2012 VA examination.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The severity of a hearing loss disability is determined by a comparison of audiometric test results with specific criteria set forth in the Rating Schedule.  38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity.  Impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing.  

The rating criteria also provide for rating exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

If impaired hearing is service-connected in only one ear, the impairment in both ears will be considered in rating the disability if the impairment in the service-connected ear is to a degree of 10 percent or more and the impairment in the non service-connected ear qualifies as a disability under 38 C.F.R. § 3.385.  38 C.F.R. § 3.383.

Otherwise, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Initial Rating Claim

The Veteran was awarded service connection for left ear hearing loss in April 2011 and received a noncompensable rating.  The Veteran disagreed with the evaluation and seeks an initial compensable rating.

In response to his claim, the Veteran underwent a VA audiometric examination in April 2011.  The pertinent puretone thresholds were as follows:

Hertz
1000
2000
3000
4000
Left Ear
55
45
55
55

The puretone average for his left ear was 53.  Speech recognition was 100 percent for the left ear.  The examiner noted that the Veteran reported having difficulty hearing people with softer and lower-pitched voices and diagnosed moderate to moderately severe mixed hearing impairment. 

Applying the values above to Table VI results in a Level I Roman numeral designation for the left ear.  Application of two Level I designations to Table VII results in a noncompensable rating.  The left ear does not demonstrate an exceptional pattern of hearing impairment under the provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b); therefore, these provisions are not applicable.  Because the hearing impairment in the service-connected left ear is not to a compensable degree, the designation for the right ear is Level I.

The Veteran underwent a second VA examination in February 2012.  However, the examiner noted that the examination results were inconsistent and unreliable and should not be used for rating purposes.

The Veteran underwent a third VA examination in July 2012.  The pertinent puretone thresholds were as follows:


Hertz
1000
2000
3000
4000
Left Ear
55
45
55
55

The puretone average for his left ear was 53.  Speech recognition was 72 percent for the left ear.  The examiner diagnosed moderate mixed hearing impairment.

Applying the values above to Table VI results in a Level V Roman numeral designation for the left ear.  Application of Level I and Level V designations to Table VII results in a noncompensable rating.  The left ear does not demonstrate an exceptional pattern of hearing impairment under the provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b); therefore, these provisions are not applicable.  Because the hearing impairment in the service-connected left ear is not to a compensable degree, the designation for the right ear is Level I.

The Veteran submitted a statement contending that the April 2011 examination was improperly administered and that his hearing had gotten progressively worse since discharge from service.  

In a May 2013 hearing, the Veteran testified that without his hearing aids, he probably would not be able to hear a person sitting next to him.  There were certain tones that he had trouble hearing more than others, such as people with soft voices.  He again alleged that his VA examination was not properly administered and did not adequately portray the severity of his left ear hearing loss.

Upon review of the evidence of record, it is evident the criteria for a compensable rating are not met.  Although the aforementioned audiological evaluations clearly show the Veteran has left ear hearing loss, this disability is not compensable under the rating schedule.

In reaching this determination, the Board has considered the statements from the Veteran regarding his hearing loss disability.  The Veteran is certainly competent to report his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, while he has alleged that his service-connected hearing loss warrants a compensable evaluation and has provided lay statements describing his difficulty hearing speech, there is simply nothing in the statements of the Veteran that shows that his hearing impairment in the left ear is greater than that found on the VA examinations performed by skilled and unbiased professionals.  Moreover, the assignment of disability evaluations based on hearing impairment is primarily based upon a mechanical application of the rating criteria, as explained and applied herein.

The Board has also considered the Veteran's contentions that his VA examinations were improperly administered.  However, there is no indication in the examination reports from April 2011 or July 2012 that the results were inadequate.  Moreover, the February 2012 examination, which was noted by the examiner to be unreliable and inconsistent, was not considered by the Board in reaching its determination.

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the manifestations of the Veteran's disability are contemplated by the schedular criteria.  The Board acknowledges that the Veteran has difficulty understanding normal speech.  Nevertheless, his level of hearing impairment is specifically contemplated by the schedular criteria, and the Board has no reason to believe that the average industrial impairment from his level of hearing impairment reaches a compensable degree.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

In reaching the foregoing determination, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.

Service Connection Claim

The Veteran contends that service connection is warranted for tinnitus because it was caused by exposure to loud noise during service.  Specifically, the Veteran reports that he worked in the Marine Corps air wing during service, which required him to live in a hangar and continuously be exposed to jet engine noise.

A private treatment record from June 1984 reveals a complaint of intermittent ringing in the Veteran's ears. 

In his April 2011 VA examination, the Veteran stated that he was exposed to jet engines, piston noise, and shooting during service.  He claimed that the onset of his tinnitus was in 1984 or possibly before then, although he could not say for sure.  The examiner opined that, considering the late onset of tinnitus, it was less likely as not caused by or a result of military noise exposure.  

A June 2011 addendum opinion added that, considering the Veteran's report that his tinnitus started in 1984, six years after discharge, it was questionable whether it was associated with his left ear hearing loss.  The examiner could not opine as to its etiology without resort to mere speculation.

In April 2012, a VA examiner reviewed the Veteran's claims file and opined that tinnitus was less likely than not due to military noise exposure because of its onset after discharge.  It also was less likely than not due to the Veteran's service-connected left ear hearing loss because in order to be due to hearing loss, the  neuro-sensory hearing loss must be greater than 75 decibels at two or more Hertz levels. 

In an August 2012 addendum to a July 2012 VA examination, a physician concluded that it was at least as likely as not that the Veteran's tinnitus was at least in part related to acoustic trauma during service because the Veteran reported noise exposure and an onset of tinnitus during service.

In an October 2012 statement, the Veteran's representative claimed that during the April 2011 examination, the Veteran did not know what tinnitus was.  Had he understood what the examiner was asking, he would have responded that his tinnitus began during service. 

The Veteran testified at his May 2013 hearing that he noticed ringing in his ears during service, but he did not report it because he wanted to pass his physical to be discharged from the service.  He did not seek treatment immediately following service because he thought nothing could be done about it.  In 1982, he went to a hearing doctor who told him his hearing problems were caused by previous noise exposure.  The Veteran reported that the tinnitus was always there and had gotten worse lately.  It sometimes was so loud it woke him up at night. 

Following its review of all of the evidence the Board has determined that the Veteran is entitled to service connection for tinnitus because the evidence satisfactorily establishes that the claimed disability originated during his period of active service.  

In reaching this decision, the Board notes that the Veteran's alleged exposure to noise in service is consistent with his job in the Marine Corps air wing.  Also, while the Veteran reported in the April 2011 examination that his tinnitus began "for sure" by 1984, when he first sought treatment for hearing problems, he added that it possibly started before then.  In subsequent examinations and statements, including during his hearing, the Veteran consistently stated that the onset of his tinnitus occurred in service and that it continued and worsened thereafter.  Thus, the Board finds the Veteran credible in his reports of experiencing tinnitus since service.  

The Board also notes that the April 2011 and April 2012 examiners concluded that, considering the delayed onset of the Veteran's tinnitus, it was less likely than not due to military noise exposure.  However, these opinions are based solely on the assumption that the Veteran's tinnitus did not begin until 1984 and do not consider the Veteran's numerous credible statements that it started in service.  In an August 2012 addendum opinion, a physician reviewed the Veteran's claims file and concluded that it was at least as likely as not that the Veteran's tinnitus was at least in part related to acoustic trauma during service, taking into consideration the Veteran's reports of noise exposure and ringing in his ears during service.  Based on the foregoing, the Board has determined that the evidence is at least in equipoise and, therefore, service connection for tinnitus is warranted.

ORDER

A compensable rating for left ear hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


